Exhibit 10.5

LEVI STRAUSS & CO.

SUPPLEMENTAL BENEFIT RESTORATION PLAN

 

 

AMENDED AND RESTATED

EFFECTIVE AS OF JANUARY 1, 2005



--------------------------------------------------------------------------------

SECTION 1 INTRODUCTION

1.1 Purpose and History of the Plan. Levi Strauss & Company (the “Company”)
established the Levi Strauss Associates Inc. Supplemental Benefit Restoration
Plan (the “Plan”) on November 27, 1989 to provide benefits to a select group of
management and highly compensated employees of the Company that could not
otherwise be provided under its tax-qualified retirement plans due to Code
limits.

Effective November 29, 2004, the Company amended and restated the Plan to
(i) reflect that this Plan is intended exclusively to provide benefits in excess
of those provided under the HOPP, and (ii) freeze benefit accruals under the
Plan for all employees except Eligible Employees.

By this instrument, the Company hereby amends and restates the Plan effective
January 1, 2005 to comply with the final regulations issued under Code
Section 409A. Any amounts accrued and vested before January 1, 2005 are
“grandfathered” and shall be administered and paid pursuant to the terms of the
Prior Plan. The Plan as amended and restated herein shall apply to a
Participant’s benefit accrued on and after January 1, 2005.

1.2 Status of the Plan. The Plan is intended to be an unfunded plan maintained
by the Company “primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees” within the meaning
of ERISA Section 201(2), 301(a)(3) and 401(a)(1), and the Plan shall be
interpreted and administered consistent with this intent.

SECTION 2 DEFINITIONS

2.1 “Actuarial Equivalent Value” shall have the meaning assigned to it under the
HOPP.

2.2 “Approved Leave of Absence” means a military, sick or other bona fide leave
of absence approved by the Company under its policies which does not exceed six
months, or if longer, so long as the Participant retains a right to reemployment
with the Company under an applicable statute or by contract.

2.3 “Beneficiary” means the person or persons designated by the Participant in
writing to receive payment of benefits under the HOPP as a result of the
Participant’s death.

2.4 “Benefit” means the amount accrued and/or vested under the Plan on or after
January 1, 2005.

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and rulings issued thereunder. Reference to any
section or subsection of the Code includes reference to any comparable or
succeeding provisions of any legislation that amends, supplements or replaces
such section or subsection.

2.6 “Committee” means the Administrative Committee of Retirement Plans or its
delegate.



--------------------------------------------------------------------------------

2.7 “Company” means Levi Strauss & Company, a Delaware corporation, or any
successor corporation thereto.

2.8 “Disability” means permanent incapacitation that results in the Participant
being determined to be disabled and granted disability benefits under Title II
of the Social Security Act. The effective date of a Participant’s Disability
shall be the date on which he or she is determined to be disabled under the
Social Security Act without regard to any retroactive period of benefit payments
awarded under the Social Security Act.

2.9 “Eligible Employee” means an employee who, as of November 28, 2004:
(i) participates in the HOPP; (ii) is at least age fifty (50); (iii) has at
least ten (10) years of service (as defined in the HOPP) and (iv) is actively
employed by the Company.

2.10 “HOPP” means the Revised Home Office Pension Plan of Levi Strauss & Co.

2.11 “Limit” means the Code Section 401(a)(17) limit on compensation or the Code
Section 415 limit on benefits under the HOPP.

2.12 “Participant” means an Eligible Employee who meets the requirements for
participation under Section 3.

2.13 “Prior Plan” means the Levi Strauss & Co. Supplemental Benefit Restoration
Plan, as amended and restated effective November 29, 2004.

2.14 “Termination of Employment” means when the Participant ceases to perform
services for the Company and all majority-owned subsidiaries of the Company, or
such services decrease to a level that is 20 percent or less of the average
level of services performed by the Participant over the immediately preceding
36-month period. However, temporary absence from employment because of vacation
or Approved Leaves of Absences, and transfers of employment among the Company
and its majority-owned subsidiaries shall not be a Termination of Employment.

SECTION 3 PARTICIPATION

3.1 Each Eligible Employee who accrues a benefit under Section 4 after the
Effective Date shall be a Participant.

SECTION 4 AMOUNT OF PLAN BENEFITS

A Participant’s Benefit shall equal the benefit the Participant would be
entitled to receive under the HOPP determined without regard to any Limit
reduced by the benefit the Participant is entitled to receive under the HOPP
with respect to accruals on and after January 1, 2005.

4.1 Vesting. A Participant shall become fully vested in his Benefit when such
Participant becomes vested under the HOPP.

 

2



--------------------------------------------------------------------------------

SECTION 5 TIME AND FORM OF PAYMENT

5.1 Benefits Distributed On or After January 1, 2005 and Before January 1, 2008

(a) Benefits shall be paid to the Participant, his or her Beneficiary (as
applicable) at the same time or times, in the same form, and subject to any
applicable adjustments, as his or her benefit under the HOPP. Except as provided
in subparagraph (b), benefits shall not be paid in the form of a single lump
sum.

(b) Notwithstanding the foregoing, if the present value of the Participant’s
Benefit is $50,000 or less at the time he or she commences payment under the
HOPP, such benefit shall be paid in a lump sum. For purposes of this
Section 5.1, the present value of any benefit attributable to the HOPP shall be
determined in the same manner as single sum payments under Section 9.5 of the
HOPP.

5.2 Benefits Distributed On or After January 1, 2008

(a) Time for Distribution – A Participant’s benefit shall be distributed upon
the later of:

(i) The first month following the month after the Participant incurs a
Termination of Employment; or

(ii) The first month following the month the Participant turns age 55
(collectively, the “Distribution Date”).

(b) Payment Form. A Participant’s Benefit distribution form depends on the
present value of his or her Benefit as of the first business day of the month
following the month the Participant incurs a Termination of Employment (the
“Determination Date”).

(i) A Participant whose Benefit is $50,000 or less on the Determination Date
shall receive a lump sum payment.

(ii) A Participant whose Benefit is greater than $50,000 as of the Determination
Date shall receive payment in the form of an annuity. The Participant may elect
among annuities of Actuarial Equivalent Value by returning an election form to
the Committee no later than three months preceding the Participant’s
Distribution Date. If the Participant does not make a timely election, payments
shall automatically commence on the Participant’s Distribution Date in a
straight life annuity for unmarried Participants and a 100% joint and survivor
annuity for married Participants.

 

3



--------------------------------------------------------------------------------

SECTION 6 DEATH BENEFITS

(a) Death While in Pay Status. If the Participant dies after annuity payments
commence, the Participant’s Beneficiary will receive the survivor annuity
portion, if any, of the distribution form elected by the Participant pursuant to
Section 5.2(b)(ii).

(b) Death Prior to Benefit Payment Commencement.

(i) Time of Payment. If a Participant is age 55 or older when he or she dies,
payment shall be made or begin to be made in the month following the date of the
Participant’s death. If a Participant dies before age 55, payment shall be made
or begin to be made in the month following the month in which the Participant
would have attained age 55.

(ii) Form of Payment. If a Participant dies before his or her Distribution Date,
the form in which the Benefit shall be paid to the Participant’s Beneficiary
depends on the present value of the Participant’s Benefit determined as of the
date specified in Section 6(b)(i).

 

  (1) The Beneficiary of a Participant whose Benefit is $50,000 or less shall
receive a lump-sum payment.

 

  (2) The Beneficiary of a Participant whose Benefit is more than $50,000 will
receive the monthly benefit that would be payable if the Participant elected to
receive a 100% qualified joint and survivor annuity with his or her Beneficiary
as contingent annuitant.

SECTION 7 SOURCE OF PAYMENT

All payments of benefits hereunder shall be paid in cash from the general funds
of the Company, and no special or separate fund shall be established, nor other
segregation of assets made, to assure such payments; provided, however, that the
Company may establish a bookkeeping reserve to meet its obligations hereunder.
Nothing in the Plan, nor any action taken pursuant to the provisions of the
Plan, shall create or be construed to create a trust of any kind, or a fiduciary
relationship between the Company or the Committee and any employee or other
person. If any employee or other person acquires a right to receive payments
from the Company under the Plan, such right shall be no greater than the right
of any unsecured general creditor of the Company.

SECTION 8 ADMINISTRATION OF THE PLAN

8.1 Plan Administration and Interpretation. The Committee shall oversee the
administration of the Plan. The Committee shall have complete control and
authority to determine the rights and benefits and all claims, demands and
actions arising out of the provisions of the Plan of any Eligible Employee,
Participant, Beneficiary, deceased Participant, or other person having or
claiming to have any interest under the Plan. Benefits under the Plan shall be
paid only if the Committee decides in its discretion that the Eligible Employee,
Participant or Beneficiary is entitled to them. Notwithstanding any other
provision of the Plan to the contrary, the Committee shall have complete
discretion to interpret the Plan and to decide all matters under the Plan. Such

 

4



--------------------------------------------------------------------------------

interpretation and decision shall be final, conclusive and binding on all
Eligible Employees and Participants and any person claiming under or through any
Eligible Employee or Participant, in the absence of clear and convincing
evidence that the Committee acted arbitrarily and capriciously. Any individual
serving on the Committee who is a Participant shall not vote or act on any
matter relating solely to himself. When making a determination or calculation,
the Committee shall be entitled to rely on information furnished by a
Participant, a Beneficiary, the Company or a trustee (if any). The Committee
shall have the responsibility for complying with any reporting and disclosure
requirements of ERISA.

8.2 Powers, Duties, Procedures. The Committee shall have such powers and duties,
may adopt such rules and tables, may act in accordance with such procedures, may
appoint such officers or agents, may delegate such powers and duties, may
receive such reimbursements and compensation, and shall follow such claims and
appeal procedures with respect to the Plan as the Committee may establish.

8.3 Claims Procedure.

(a) Initial Claim Determination. Claims by a Participant or Beneficiary shall be
presented in writing to the Committee. The Committee shall review the claim and
determine whether the claim should be approved or denied. In the event the claim
is denied (in whole or in part), the Committee shall notify the Participant or
Beneficiary in writing of such denial within 90 days after receipt of the claim.
The letter of denial shall set forth the following information:

(i) the specific reason or reasons for the denial;

(ii) specific reference to pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary;

(iv) an explanation that a full and fair review by the Committee of the decision
denying the claim may be requested by the claimant or his authorized
representative by filing with the Committee, within 60 days after such notice
has been received, a written request for such review; and

(v) an explanation that if such request is so filed, the claimant or his
authorized representative may review relevant documents and submit issues and
comments in writing within the same 60 day period specified in paragraph (a)(iv)
above.

 

5



--------------------------------------------------------------------------------

(b) Extension of Time for Notice of Denial. If special circumstances require an
extension of time beyond the 90 day period described in paragraph (a) above, the
claimant shall be so advised in writing within the initial 90 day period. In no
event shall such extension exceed an additional 90 days. If the Committee does
not respond within 90 or 180 days, the claimant may consider the appeal denied.

(c) Appeal of the Committee’s Determination. Any claimant may submit a written
request for review of the decision denying the claim if:

(i) The claim is denied by the Committee;

(ii) No reply at all is received after 90 days; or

(iii) The Committee has extended the time by an additional 90 days and no reply
is received.

(d) Time of Committee Decision. The decision of the Committee shall be made
promptly, and not later than 60 days after the Committee receives the request
for review, unless special circumstances require an extension of time for
processing, in which case a decision shall be rendered as soon as possible, but
not later than 120 days after receiving the request for review. The claimant
shall be given a copy of the decision promptly. The decision shall be in writing
and shall include specific reasons for the decision, written in a manner
calculated to be understood by the claimant, and specific references to the
pertinent Plan provisions on which the decision is based. If the Committee does
not respond within 60 or 120 days, the claimant may consider the appeal denied.

(e) Exhaustion of Remedy. No claimant shall institute any action or proceeding
in any state or federal court of law or equity, or before any administrative
tribunal or arbitrator, for a claim for benefits under the Plan, until he has
first exhausted the procedures set forth in this Section.

8.4 Information. To enable the Committee to perform its functions, the Company
shall supply full and timely information to the Committee on all matters
relating to the compensation of Participants, their employment, retirement,
death, termination of employment, and such other pertinent facts as the
Committee may require.

8.5 Indemnification of Committee. The Company agrees to indemnify and to defend
to the fullest extent permitted by law any director, officer or employee who
serves on the Committee (including any such individual who formerly served on
the Committee) against all liabilities, damages, costs and expenses (including
reasonable attorneys’ fees and amounts paid in settlement of any claims approved
by the Employer in writing in advance) occasioned by any act or omission to act
in connection with the Plan, if such act or omission is in good faith.

SECTION 9 AMENDMENT OR TERMINATION

9.1 Amendment. The Company may, in its sole discretion, amend or modify the Plan
at any time, in whole or in part, by action of its Board of Directors or
designated officer; provided, however, that no such action shall retroactively
impair or otherwise adversely affect the rights of any person to benefits under
the Plan that accrued prior to the date of such action, as determined by the
Committee.

 

6



--------------------------------------------------------------------------------

9.2 Termination.

(a) Although the Company anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that it will continue the Plan
or will not terminate the Plan at any time in the future. Accordingly, the
Company reserves the right to discontinue its sponsorship of the Plan and/or to
terminate the Plan at any time with respect to all of its Participants, by
action of the Company’s Board of Directors or designated officer. The
termination of the Plan shall not reduce the amount of any benefit to which the
Participant or Beneficiary is entitled to receive under the Plan as of the
termination date. Except as provided in paragraph (b) below, benefits shall be
maintained under the Plan until such amounts would otherwise have been
distributed in accordance with the terms of the Plan and Participants’ validly
filed payment elections.

(b) Upon termination of the Plan, the Board of Directors reserves the discretion
to accelerate distribution of Participants’ benefits (including those
Participants in pay status) in accordance with Treasury Regulation
Section 1.409A-3(j)(4)(ix).

SECTION 10 GENERAL PROVISIONS

10.1 The right of any Participant or other person to the payment of benefits
under the Plan may not be assigned, transferred, pledged or encumbered, either
voluntarily or by operation of law, except as provided in Section 11 with
respect to qualified domestic relations orders, or as provided below. If any
person shall attempt to, or shall, assign, transfer, pledge or encumber any
amount payable hereunder, or if by reason of his bankruptcy or other event
happening at any time any such payment would be made subject to his debts or
liabilities, or would otherwise devolve upon anyone else and not be enjoyed by
him or his Beneficiary, the Committee may, in its sole discretion, terminate his
interest in any such payment and direct that the same be held and applied to, or
for the benefit of, such person, his spouse, children or other dependents, or
any other persons deemed to be the natural objects of his bounty, or any of
them, in such manner as the Committee may deem proper.

10.2 Any payment to any Participant or Beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims under the Plan against the Company, the Committee and a trustee (if
any) under the Plan, and the Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect. If any Participant or Beneficiary is determined by the
Committee to be incompetent by reason of physical or mental disability
(including minority) to give a valid receipt and release, the Committee may
cause the payment or payments becoming due to such person to be made to another
person for his benefit without responsibility on the part of the Committee, the
Company or a trustee (if any) to follow the application of such funds. In the
case of a benefit payable on behalf of a Participant, if the Committee is unable
to locate the Participant or Beneficiary to whom such benefit is payable, upon
the Committee’s determination thereof, such benefit shall be forfeited to the
Company. Notwithstanding the foregoing, if subsequent to any such forfeiture the
Participant or Beneficiary to whom such benefit is payable makes a valid claim
for such benefit, such forfeited benefit shall be restored to the Plan by the
Company.

 

7



--------------------------------------------------------------------------------

10.3 The Committee shall make appropriate arrangements for satisfaction of any
federal or state payroll withholding tax required upon the accrual or payment of
any Plan benefits.

10.4 Neither the Plan, nor any action taken hereunder, shall be construed as
giving to any employee the right to be retained in the employ of the Company, or
as affecting the right of the Company to dismiss any employee.

10.5 The captions preceding the sections hereof have been inserted solely as a
matter of convenience, and in no way define or limit the scope or intent of any
provisions hereof.

10.6 To the extent Federal laws do not control, the Plan and all rights
thereunder shall be governed by, and construed in accordance with, the laws of
the State of California.

SECTION 11 QUALIFIED DOMESTIC RELATIONS ORDER

Any other provision of this Plan notwithstanding, a Participant’s benefit under
the Plan shall be payable to any “alternate payee,” as such person is defined in
Section 414(p)(8) of the Code, as provided in a domestic relations order with
respect to the Plan, which would constitute a qualified domestic relations order
within the meaning of Section 414(p)(1)(A) of the Code, if the Plan were subject
to Section 414(p) of the Code. Determinations under this Section 11, including
but not limited to determination of whether an order would constitute a
qualified domestic relations order, shall be made by the Committee, or its
designee, in its sole discretion. The rights of any alternate payee hereunder
are subject to the provisions of the Plan as administered with respect to
alternate payees, and the Committee may require an alternate payee to
acknowledge that his or her rights are subject to such provisions.

SECTION 12 DISCRETION TO ACCELERATE PAYMENT

(a) The Committee shall have the discretion to make a distribution, or
accelerate the time of payment of an accrued benefit if payment is required for:

(i) FICA, FUTA and/or the corresponding withholding provisions of applicable
state and local taxes with respect to benefits accrued under the Plan. Any such
distribution shall not exceed the aggregate of such tax withholding and shall
reduce the Participant’s accrued benefit to the extent of such distributions; or

(ii) Payment of state, local or foreign tax obligations arising from
participation in the Plan that apply to benefits accrued under the Plan and FUTA
resulting from such payment. Any such payment shall not exceed the amount of
such taxes due as a result of Plan participant.

(b) The Committee is authorized to accelerate the time or schedule of a payment
under the Plan to an individual other than the Participant, or to make a payment
under the Plan to an individual other than the Participant, to the extent
necessary to fulfill a domestic relations order (as defined in Code
Section 414(p)(1)(B)). Payment to an alternate payee under a domestic relations
order shall be made within 60 days after the Committee approves such order.

(c) The Committee shall have the discretion to accelerate the time or schedule
of a payment under the Plan if the Plan fails to meet the requirements of Code
Section 409A and regulations promulgated thereunder, provided that any such
payment does not exceed the amount required to be included in income as a result
of such failure.

* * *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, LEVI STRAUSS & CO. has caused this Plan to be executed by
its duly authorized officer, as of this 29th day of August, 2008.

 

LEVI STRAUSS & CO. By:   /s/ Cathy Unruh Its: Senior Vice President, Human
Resources

 

9